DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on August 12, 2022. Claims 1, 3-13, and 15-20 are amended. Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.	
Under step 1, per MPEP 2106.03, claims 1-6 are a system; claims 13-19 are a method; and claim 20 is a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
(I) Abstract recitation, note recitation that is not underlined or non-underlined recitation, as per claims 1-20  is as follows: 
1. A system for tracking resources and resource information for the resources, the system comprising: one or more memory devices storing computer-readable code; and one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer-readable code to: receive a resource request from a node of a plurality of nodes within a distributed register system, wherein the resource request is received automatically from a resource and the resource request is to store performance information as the resource information for the resource, and wherein the performance information relates to operation of the resource or a component of the resource; receive a resource identifier to identify the resource; authenticate the resource for access to a distributed register for the distributed register system; complete the resource request within the distributed register in response to the authentication; and receive verification of the resource request from a second node of the plurality of nodes within the distributed register system; wherein the distributed register of the distributed register system stores the resource information from an initiation of the resource throughout a life of the resource to verify resource information about the resource for access by a plurality of entities.
2. The system of claim 1, wherein the resource is a vehicle.
3. The system of claim 1, wherein the resource identifier is a vehicle identification number (VIN).
4. The system of claim 1, wherein the one or more processing devices are further configured to execute the computer-readable code to receive an additional resource request to store resource event information for a resource event.
5. The system of claim 4, wherein the resource event is preventative maintenance, standard maintenance, collision maintenance, recall maintenance, inspection, sale, resale, registration, or current location of the resource or a component within the resource. 
6. The system of claim 4, wherein the resource event is installation of a component within the resource, and wherein the event information comprises a component identifier, a description of the component installed, a component type installed, installation data of the component type installed, or an installation entity that installed the component
7. The system of claim 1, wherein the one or more processing devices are further configured to execute the computer-readable code to receive an additional resource request, wherein the additional resource request is a request to store resource configuration information as the resource information.
8. The system of claim 7, wherein the resource configuration information comprises a brand, a model, maturity, mileage, registration, inspection, or identification information of the resource or a component within the resource.
9. The system of claim 1, wherein the one or more processing devices are further configured to execute the computer-readable code to receive an additional resource request, wherein the additional resource request is a request from an entity to access the resource information for the resource.
10. The system of claim 1, wherein the one or more processing devices are further configured to execute the computer-readable code: provide a notification of the resource information to an interface of an entity system.
11. The system of claim 1, wherein the performance information comprises acceleration, deceleration, speed, force when making turns, braking patterns, engine performance, battery life, warning lights, or filter effectiveness.
12. The system of claim 1, wherein the one or more processing devices are further configured to: identify a resource suggestion, wherein identifying the resource suggestion comprises: identifying a performance threshold for the resource or the component of the resource for the performance information comparing the performance information to the performance threshold; and determining the resource suggestion based on the comparison of the performance information to the performance threshold.
13. A method for tracking resources and resource information for the resources, the method comprising:
receiving, by one or more processor components, a resource request from a node of a plurality of nodes within a distributed register system wherein the resource request is received automatically from a resource and the resource request is to store performance information as the resource information for the resource, and wherein the performance information relates to operation of the resource or a component of the resource;
receiving, by the one or more processor components, a resource identifier to identify the resource;
authenticating, by the one or more processor components, the resource for access to a distributed register for the distributed register system;
completing, by the one or more processor components, the resource request within the distributed register in response to the authentication; and
receiving, by the one or more processor components, verification of the resource request from a second node of the plurality of nodes within the distributed register system;
wherein the distributed register of the distributed register system stores the resource information from an initiation of the resource throughout a life of the resource to verify resource information about the resource for access by a plurality of entities.
14. The method of claim 13, wherein the resource is a vehicle.
15. The method of claim 13, wherein the resource identifier is a vehicle identification number (VIN).
16. The method of claim 13, wherein the method further comprises: receiving, by the one or more processors, an additional resource request is a request to store resource event information for a resource event.

17. The method of claim 16, wherein the resource event is preventative maintenance, standard maintenance, collision maintenance, recall maintenance, inspection, sale, resale, registration, or current location of the resource or the component within the resource.
18. The method of claim 16, wherein the resource event is installation of the component within the resource, and wherein the event information comprises a component identifier, a description of the component installed, a component type installed, installation data of the component type installed, or an installation entity that installed the component
19. The system of claim 13, wherein the method further comprises: receiving, by the one or more processors, an additional resource request to store resource configuration information as the resource information, wherein the resource configuration information comprises a brand, a model, maturity, mileage, registration, inspection, or identification information of the resource or the component within the resource.
20. A computer program product (being interpreted as structure per as-filed spec. para. [0078]) for tracking resources and resource information for the resources, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer- readable program code portions comprising (remainder of the claim recitation is substantially similar to claims 1 and 13).
	Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of storing, indexing, retrieving, and providing data or information pertaining to events associated with a resource, such as a vehicle associated with an identifier, to one or more entities which is mental processes. 
	The phrase "Mental processes" applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) which includes pen-paper based record-keeping and pen-paper based communication. Further, see MPEP 2106.04(a)(2) III. A-D.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-20 and as noted above via underlining would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA) as generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-2 and their associated disclosure and spec. paras. [0024]-[0045] and [0045]-[0050]. Further, the claims appear to be implementing a commercial solution to a commercial problem such as providing suggestions and/or ascertaining valuation of the resource based on logged events associated with a resource such as a vehicle, see at least as-filed spec. para. [0002]; [0030]; and [0072]-[0073]. The processor executing the "apply it" instruction is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Thus, the process is similar to creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent), collection, storage, and recognition of data (Smart Systems Innovations), data recognition and storage (Content Extraction); and collecting information (resource, such as vehicle information e.g. performance information claimed at a high level of generality), analyzing it (vehicle performance data), and displaying certain results of the collection and analysis (such as ascertaining valuation of the vehicle, for instance see as-filed spec. para. [0002], or providing maintenance suggestion, for instance see at least as-filed spec. paras. [0072]-[0073]) [Electric Power Group]. The abstract idea is merely generally linked to  a technical environment and/or field of use such as network based communication and/or transmission of information pertaining to a resource between nodes/entities in a distributed register/ledger, however fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of storing, indexing, retrieving, and providing data or information pertaining to events associated with a resource, such as a vehicle associated with an identifier, to one or more entities which is mental processes (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of storing, indexing, retrieving, and providing data or information pertaining to events associated with a resource, such as a vehicle associated with an identifier, to one or more entities which is mental processes - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	
	(i) (a) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), (b) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755, and (c) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here entities can obtain electronically stored data about resource associated with life-cycle events data and transmit, i.e. obtain and exchange information via a network connected distributed register/ledger so that resource valuation and/or appropriate suggestion in association with resource such as resource maintenance can be provided].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
	Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Nagla et al. (Pub. No.: US 2018/0018723) referred to hereinafter as Nagla.
	As per claims 1, 13, 20, 
- as per claim 1, Nagla discloses a system for tracking resources and resource information for the resources, the system comprising: one or more memory devices storing computer-readable code; and one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer-readable code to (see [0085]; [0214]; [0220]): 
- as per claim 13, Nagla discloses a method for tracking resources and resource information for the resources, the method comprising (see [0085]; [0220]; [0221]):
- as per claim 20, Nagla discloses a computer program product for tracking resources and resource information for the resources, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer- readable program code portions comprising (see [0085]; [0217]; [0220]);
- as per the claim limitations of claims 1, 13, and 20, 
(a) Nagla discloses receive a resource request from a node of a plurality of nodes within a distributed register system (see [0012]; [0016]; [0056]; [0169]), wherein the resource request is received automatically from a resource and the resource request is to store performance information as the resource information for the resource, and wherein the performance information relates to operation of the resource or a component of the resource (see [0119] note "The vehicle itself may be programmed to report servicing requests (e.g. service due, engine light, diagnostic tool reading) or other vehicle history events and create blocks. The vehicle (having an integrated device as a node 300) is an example of an authorized entity 102, 104, 106, 108, 110, and 112"; [0148]; [0208] - thus these paragraphs teach that request to store vehicle information is generated on variety of nodes, as governed by the resource in a distributed ledger, and vehicle performance information is stored); 

(b) Nagla discloses receive a resource identifier to identify the resource (see [0016]; [0169]); 
(c) Nagla discloses authenticate the resource for access to a distributed register for the distributed register system (see Fig. 7A note "702" “716”; [0030]; [0087]-[0089]; [0119]; [0158]-[0163]; [0227]); 
(d) Nagla discloses complete the resource request within the distributed register in response to the authentication (see [0087]; [0097]); and 
(e) Nagla discloses receive verification of the resource request from a second node of the plurality of nodes within the distributed register system; wherein the distributed register of the distributed register system stores the resource information from an initiation of the resource throughout a life of the resource to verify resource information about the resource for access by a plurality of entities (see [0087]; [0104]-[0105]).
	As per claims 2 and 14, Nagla discloses the claim limitations of claim 1 and 13 respectively. Nagla discloses wherein the resource is a vehicle (see [0088]).
	As per claims 3 and 15, Nagla discloses the claim limitations of claim 1 and 13 respectively. Nagla discloses wherein the resource identifier is a vehicle identification number (VIN) (see [0088]; [0094]).
	As per claims 4 and 16, Nagla discloses the claim limitations of claim 1 and 13 respectively. Nagla discloses wherein the one or more processing devices are further configured to execute the computer-readable code to receive an additional resource request to store resource event information as the resource information for a resource event (see [0056]; [0087]-[0089]; [0097]-[0100]; [0160]).
	As per claims 5 and 17, Nagla discloses the claim limitations of claim 4 and 16 respectively. Nagla discloses wherein the resource event is preventative maintenance, standard maintenance, collision maintenance, recall maintenance, inspection, sale, resale, registration, or current location of the resource or the component within the resource (see [0098]-[0100]). 
	As per claims 6 and 18, Nagla discloses the claim limitations of claim 4 and 16 respectively. Nagla discloses wherein the resource event is installation of the component within the resource, and wherein the event information comprises a component identifier, a description of the component installed, a component type installed, installation data of the component type installed, or an installation entity that installed the component (see Fig. 13 and its associated disclosure; [0099]-[0100]; [0180]).
	As per claim 7, Nagla discloses the claim limitations of claim 1. Nagla discloses wherein the one or more processing devices are further configured to execute the computer-readable code to receive an additional resource request, wherein the additional resource request is a request to store resource configuration information as the resource information (see Fig. 13 and its associated disclosure; [0099]-[0100]; [0160]; [0180]).
	As per claims 8 and 19, Nagla discloses the claim limitations of claim 7 and 13 respectively. Nagla discloses wherein the resource configuration information comprises a brand, a model, maturity, mileage, registration, inspection, or identification information of the resource or the component within the resource (see Fig. 13 and its associated disclosure; [0099]-[0100]; [0180]).
	As per claim 9, Nagla discloses the claim limitations of claim 1. Nagla discloses wherein the one or more processing devices are further configured to execute the computer-readable code to receive an additional resource request, wherein the additional resource request is a request from an entity to access the resource information for the resource (see Figs. 1, 3-4, 7A-D, 8, 11, 13, and their associated disclosure; [0107]; [0109]; [0112]).
	As per claim 10, Nagla discloses the claim limitations of claim 1. Nagla discloses wherein the one or more processing devices are further configured to execute the computer-readable code to: provide a notification of the resource information to an interface of an entity system (see Fig. 7B note "Alerts and notifications"; [0104]-[0106]).
	As per claim 11, Nagla discloses the claim limitations of claim 1. Nagla discloses wherein the performance information comprises acceleration, deceleration, speed, force when making turns, braking patterns, engine performance, battery life, warning lights, or filter effectiveness (see [0119]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nagla, in view of Floyd et al. (Pub. No.: US 2021/0042842) referred to hereinafter as Floyd.
	As per claim 12, Nagla discloses the claim limitations of claim 1. Nagla suggests, see [0111]; [0163], however Nagla expressly does not teach wherein the one or more processing devices are further configured to: identify a resource suggestion, wherein identifying the resource suggestion comprises: identifying a performance threshold for the resource or the component of the resource for the performance information comparing the performance information to the performance threshold; and determining the resource suggestion based on the comparison of the performance information to the performance threshold (see Figs. 1A, 1B, 3, 4, 6, and their associated disclosure; [0071]-[0075]; [0112] such that enforcement server can carry out appropriate resource actions based on comparison with performance thresholds established for the resource per paras. [0039]; [0046] note "third party applications 125 may be associated with one or more entities associated with an autonomous vehicle. For example, the third party applications 125 may include an application to generate and/or file an insurance claim, send a repair request, send a tow request, contact an emergency service provider, and so on. It should be appreciated that although FIG. 1B depicts the third party applications 125 as separate from the enforcement sever 115, in some embodiments a portion of the third party applications 125 may be stored locally at the enforcement server 115. The exemplary environment 150 may include additional, fewer, or alternate equipment or components, including those discussed elsewhere herein. Further, in some embodiments, the actions described as being performed by the enforcement server 115 may additionally or alternatively be performed at one or more of the autonomous vehicles"; [0112]).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify the foregoing suggestions of Nagla in view of the foregoing teachings of Floyd. Motivation to modify would be to perform comparison of vehicle information with a threshold to transmit, suggest, and/or take appropriate action, see at least [0046], [0071], [0073], [0075], and [0112].
Response to Applicant's Remarks
5.	Regarding "II. The Rejections of the Claims under 35 U.S.C. 102 Should be Removed" the Applicant argues "A. The independent claims should be Allowed" and "B. At least dependent claims 11 and 12 Should be Allowed" - however the Examiner respectfully disagrees with the Applicant's remarks as they pertain to independent claims and claim 11. Argument(s) against claim 12 is/are moot in view of new grounds of rejection necessitated by claim amendments, note the 35 U.S.C. 103 rejection as set forth above. Next regarding independent claims, the Examiner disagrees with the Applicant's assertions because the Applicant has provided very limited characterization of Nagla and appears to have not considered Nagla reference fully and reasonably as a PHOSITA would, accordingly, in view of the rejection that has been updated in view of filed claim amendments as noted below, the Examiner finds the Applicant's argument that independent claims and claim 11 are no longer anticipated by Nagla unpersuasive, see as follows:
	A. Independent claims note "(a) Nagla discloses receive a resource request from a node of a plurality of nodes within a distributed register system (see [0012]; [0016]; [0056]; [0169]), wherein the resource request is received automatically from a resource and the resource request is to store performance information as the resource information for the resource, and wherein the performance information relates to operation of the resource or a component of the resource (see [0119] note "The vehicle itself may be programmed to report servicing requests (e.g. service due, engine light, diagnostic tool reading) or other vehicle history events and create blocks. The vehicle (having an integrated device as a node 300) is an example of an authorized entity 102, 104, 106, 108, 110, and 112"; [0148]; [0208] - thus these paragraphs teach that request to store vehicle information is generated on variety of nodes, as governed by the resource in a distributed ledger, and vehicle performance information is stored)"; and B at least regarding claim 11 note "As per claim 11, Nagla discloses the claim limitations of claim 1. Nagla discloses wherein the performance information comprises acceleration, deceleration, speed, force when making turns, braking patterns, engine performance, battery life, warning lights, or filter effectiveness (see [0119])."

Regarding "III. The Rejections of the Claims under 35 U.S.C. 101 Should be Removed" the Applicant firstly argues as follows: 
	"A. The pending claims are not directed to a judicial exception" because "Office oversimplifies the claimed invention by asserting that the claims are directed to "mental processes." The idea underlying the pending claims is to allow for the performance information of the resource to be automatically stored overtime in the blockchain, which allows entities access the performance information and have confidence in the accuracy of the performance information. The performance information is stored in a distributed leger in order to verify the authentication of the information related to the resource. Furthermore, the dependent claims recite utilizing performance thresholds that are compared to the performance information in order to make a resource suggestion ( e.g., maintenance suggestion, component replacement, or the like).
	The claim, under its broadest reasonable interpretation, does not cover performance in the mind. Specifically, the steps of automatically receiving the request for storing the performing information from the resource, authenticating the resource for access to the distributed register, and verifying the resource request using a second node in a distributed ledger cannot be practically applied in the mind, at least because it requires a processor accessing computer memory indicative of application usage and computer verification by nodes of the distributed trust network as to the validity of the entry (i.e., accuracy of the resource performance over time). Further, the pending claims do not recite any method of organizing human activity, such as fundamental economic concept or managing interactions between people. Finally, the pending claims do not recite a mathematical relationship, formula, or calculation. Therefore, the pending claims do not recite a judicial exception."

	Examiner's response: The Examiner respectfully disagrees with the Applicant's broad assertions which appear to be in vacuum of the as-filed specification. The Applicant is reminded that the claims must be given their broadest reasonable interpretation in light of the as-filed specification for instance see at least see as-filed spec. paras. [0051] "the consensus algorithm may comprise a manual node approval process rather than an automated process"; [0060] "performance information may be captured and provided manually or
automatically to the distributed register"; [0065] "Figure 5 illustrates that a resource performance request ( e.g., performance information request, event performance request, or the like) is received from an entity (e.g., manually from a user, automatically from a system, or the like) to receive resource information (e.g., resource performance information) for a resource"; [0066] note "The resource request may be made by any entity, such as a user and/or an organization regardless of whether not the entity may be involved in a particular interaction with the resource. The request may be received from a user 4 manually through a user computer system 20 (e.g., node, or the like). For example, a user 4 may use a mobile device, desktop computer, laptop computer, or the like in order to make a resource performance request for a resource"; [0067] note "Block 420 of Figure 5, like Block 320 of Figure 4 illustrates that the distributed register system may also receive (e.g., automatically or manually) from the user 4 (e.g., a user computer system 20) and/or a resource system (e.g., a vehicle system), a resource identifier related to a resource for the resource information request (e.g., to access or provide resource performance information about the resource). The resource identifier may be provided during, before, or after making the resource performance request." Furthermore, the Applicant is reminded under step 2A prong one the Examiner's based on abstract recitation (not additional elements) determine whether the claims invoke one of the groupings, yet the Applicant has argued in view of additional elements for instance note "automatically", authenticating, and verifying such as by a computer to store data amount to no more than execution of "apply it" instructions and confining the idea to a technical environment such as blockchain or distributed ledger. Therefore given the abstract recitation the Examiner maintains that the claims can be indeed performed using mental processes and/or using pen+paper based log or entries of data and granting access to authorized personnel access to log book to keep track of resource e.g. vehicle records. 

	Secondly, the Applicant argues "B. The alleged judicial exception is integrated into a practical application" in view of what appears to be a non-precedential Example 40 in which the reason for integration of the mental process is as follows:
" is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance.  The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring.  The claim as a whole integrates the mental process into a practical application.  Thus, the claim is eligible because it is not directed to the recited judicial exception" 

	Examiner's response: However, the facts of instant application are clearly different from Example 40 because here merely resource's data (e.g. vehicle) is gathered, stored (in a distributed register), and analyzed to make suggestions such as vehicle maintenance if the vehicle's oil has not been changed for X number of miles which is a commercial activity. Thus, there is no network monitoring improvement here when the claim as a whole is properly construed under its broadest reasonable interpretation in light of the as-filed specification, rather as explained under prong two: 

"The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-20 and as noted above via underlining would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA) as generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-2 and their associated disclosure and spec. paras. [0024]-[0045] and [0045]-[0050]. Further, the claims appear to be implementing a commercial solution to a commercial problem such as providing suggestions and/or ascertaining valuation of the resource based on logged events associated with a resource such as a vehicle, see at least as-filed spec. para. [0002]; [0030]; and [0072]-[0073]. The processor executing the "apply it" instruction is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Thus, the process is similar to creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent), collection, storage, and recognition of data (Smart Systems Innovations), data recognition and storage (Content Extraction); and collecting information (resource, such as vehicle information e.g. performance information claimed at a high level of generality), analyzing it (vehicle performance data), and displaying certain results of the collection and analysis (such as ascertaining valuation of the vehicle, for instance see as-filed spec. para. [0002], or providing maintenance suggestion, for instance see at least as-filed spec. paras. [0072]-[0073]) [Electric Power Group]. The abstract idea is merely generally linked to  a technical environment and/or field of use such as network based communication and/or transmission of information pertaining to a resource between nodes/entities in a distributed register/ledger, however fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of storing, indexing, and providing/retrieving data or information pertaining to events associated with a resource, such as a vehicle associated with an identifier, to one or more entities which is mental processes (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B."
	Lastly, the Applicant argues against step 2B as follows:
 
	"The pending claims include several additional elements or combination of elements that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present.
	Therefore, even if the Office continues to argue that the pending claims are "directed to" a judicial exception, Applicant respectfully asserts that the pending claims contain an inventive concept"

	Examiner's response: The Applicant without identifying any additional elements in a conclusory manner makes broad assertions that somehow claims contain an inventive concept, however the claims lack any additional element that can be considered significantly more as explained under step 2B analysis, which is being reproduced below, note as follows:

"The abstract idea of storing, indexing, retrieving, and providing data or information pertaining to events associated with a resource, such as a vehicle associated with an identifier, to one or more entities which is mental processes - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	
	(i) (a) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), (b) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755, and (c) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here entities can obtain electronically stored data about resource associated with life-cycle events data and transmit, i.e. obtain and exchange information via a network connected distributed register/ledger so that resource valuation and/or appropriate suggestion in association with resource such as resource maintenance can be provided].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter."
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	- Pub. No.: US 20150046063 see [0066] "From 916 and 918, method 900 continues on to 920 to apply the newly determined anticipatory controller parameters. The exhaust gas sensor may then use these parameters in the anticipatory controller to determine the measured air-fuel ratio. At 922, the method includes determining the air-fuel ratio from the exhaust gas sensor and adjusting fuel injection and/or timing based on the determined air-fuel ratio. For example, this may include increasing the amount of fuel injected by the fuel injectors if the air-fuel ratio is above a threshold value. In another example, this may include decreasing the amount of fuel injected by the fuel injectors if the air-fuel ratio is below the threshold value. In some embodiments, if the degradation of the exhaust gas sensor exceeds a threshold, method 900 may include notifying the vehicle operator at 924. The threshold may include a degraded time constant and/or time delay over a threshold value. Notifying the vehicle operator at 924 may include sending a notification or maintenance request for the exhaust gas sensor."
	- Pub. No.: US 2014/0136443 see [0220] "Further, as a precursor to making a match between a consumer need and an available merchant service offering, the system can predict whether the consumer is likely to even seek a particular service. For instance, if the system is provided data relating to vehicle maintenance records of Honda Accord automobiles, it can "learn" that owners of this vehicle have the oil changed approximately every 8,000 miles. Accordingly, the system can predict that an Accord owner that had an oil change 7,900 miles ago will seek to make a maintenance appointment in the near future, and it will automatically schedule the appointment with a merchant."
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688